PER CURIAM.
Jerry L. Bishop appeals the district court’s orders accepting the recommendation of the magistrate judge and granting summary judgment to the Defendants in his age discrimination and retaliation suit and denying reconsideration of that order. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Bishop v. Peppertree Resorts, Ltd., 212 F.Supp.2d 518 (W.D.N.C.2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.